 DEXTER IGA FOODLINERDexter Foods,Inc., d/b/a Dexter IGA FoodlinerandRetailClerksInternational Association Local 896,AFL-CIO. Cases 14-CA--7432 and 14-RC-7307March 5, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENEI.LOOn November 15, 1973, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dexter Foods,Inc., d/b/a Dexter IGA Foodliner, Dexter, Missouri,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.IT IS FURTHER ORDERED that the election held onMay 22, 1973, among Respondent's employees be,and it hereby is, set aside, and that Case 14-RC-7307be, and it hereby is, remanded to the RegionalDirector for Region 14 for the purposes of conduct-ing a new election at such time as he deems thatcircumstances permit the free choice of a bargainingrepresentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iThe Administrative I aw Judge declined to make any recommendationwith respect to whether or not a film shown to employees. "The SpringfieldGun," interfered with the election, on the ground that Case 14-RC-7307was a regional proceeding,not a Board case,and that initial decision wouldbe made by the Regional Director. That is wrong. The Regional Director'sorder provided that, following hearing. Case 14-RC-7307 be transferred toand continued before the Board. However, since no exception has been filedto the Administrative Law Judge's recommendation that the election be set369aside on other grounds, it is unnecessary for us to consider,and we do notreach or pass upon,whether or not the showing of the film interfered withthe electionDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this consolidated proceeding was held at Bloomfield,Missouri, on August 28, 29, 30, and 31, 1973. In Case14-CA-7432 a charge was filed on June 4, 1973, by RetailClerksUnion Local 896, Retail Clerks InternationalAssociation, AFL-CIO, and a complaint issued on July 19,1973,againstDexter Food, Inc., d/b/a Dexter IGAFoodliner, herein called the Respondent or the Company.In Case 14-RC-7307 a Board election was held on May 22,1973, and the Regional Director directed a hearing on theUnion's objections to the election. The issues presented intheresultantcombined proceeding are whether theRespondent violated Section 8(a)(1), (3), and (5) of the Act,and whether it improperly interfered with the election.Briefswere filed by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses I make the following: iFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation, has its princi-pal office and place of business in the city of Dexter,Missouri,where it is engaged in the retail sale anddistribution of canned goods, fresh vegetables, and relatedproducts. During the calendar year 1972, a representativeperiod, the Respondent sold at retail in this locationproducts valued in excess of $500,000, and purchased andcaused to be delivered to this location directly from out-of-state sources goods and materials valued in excess of$50,000. I find that the Respondent is engaged incommerce within the meaning of the Act.II.LABOR ORGANIZATIONThe Respondent denies the complaint allegation that theUnion is a labor organization.The Board has found toooften to justify citation here that the Retail ClerksInternationalAssociation,AFL-CIO,and its locals, arelabor organizationswithin the meaning oftheAct,Moreover,the Respondent stipulated to the election heldonMay22, 1973;itsagreement that day was virtualadmission of this complaint allegation.The RegionalDirector could not otherwise have held the agreed-uponelection.There is a suggestion that because there is atrustee at the moment in charge of Local 896 the Union isdisqualifiednow. The argument has been rejected. E.Anthony &Sons,Inc,147 NLRB204. 1 find that RetailiA motionby theRespondent,filed togetherwith its brief andunopposedby any party,is hereby granted.209 NLRB No. 65 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerksInternational Association,Local 896, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.A Picture of theCaseThe principalissuein this case is whether, when theRespondent refused the Union's demand for recognition asexclusive collective-bargaining representative by requiringtheUnion first to prove its majority status in a Boardelection, the refusal to bargain constituted a violation ofSection 8(a)(5) of the Act. The complaint contains theusual factual allegations intended to support that ultimateconclusion: that the Respondent restrained and coercedemployees by improper statements of its managementrepresentatives, and that it discharged one of the principalunion protagonists, all before the election which the Unionlost.Thus the total picture is said to fall within the rule ofN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969),where the Court held that if a union has been authorized inwriting by a majority of the employees and the employer'sunfair labor practices are such as to make a fair electionimpossible, it is just and proper to order the employer tobargain with the union on the basis of such authorizationcards even without holding an election.In defense the Respondent makes a number of argu-ments,some advanced directly and some only obliquely.One is that Roger Stanfill, the man whose discharge,according to the General Counsel, constituted the mainprop supporting the complaint, was assistant manager anda supervisor within the meaning of the Act. The Respon-dent denies that it fired Stanfill because of his unionactivities,but the fact remains that if indeed he was asupervisor, the Respondent had a right to dismiss him forattempting to organize the employees. In that event thedischarge was not an unfair labor practice, or conductimproperly interferingwith the election, and all theauthorization cards he solicited among the employees are,tainted and may not be counted as voluntary expressionsof a desire to be represented by the Union in free collectivebargaining. And, of course, if Stanfill's discharge need notbe considered for this reason, and the cards he obtainedare removed from the alleged majority count, there couldbe no finding of a violation of Section 8(a)(5).B.WasStanfilla Supervisor?This case arose among the employees of the Respon-dent'sDexter,Missouri, retail food store, where totalemployment is about 35 persons. Until June 1972 JackMiller, the owner, worked there all day and personally ranthe business; he had assistants. In that month, at a meetingof all employees, he announced he was leaving permanent-ly, to spend all his time in Mississippi, where he was thenopening a second such store he had acquired. He told thepeople that from that day on Wayne Evans would be thestore manager and Stanfill the assistant manager. The storeisoperated by departments; about 24 persons work ingroceries, 3 in meat, I in frozen food, 3 in bakery, and 2 inproduce. Stanfill had for some time been grocery manager,in charge of the 24 clerks who work there.Inmy considered judgment, the total record provesStanfillwas a supervisor between the time he waspromoted to assistant manager and the day of hisdischarge on May 16, 1973. Before explaining the basis ofthisdecision; some preliminary comments are in order.The question whether a given manager possesses statuto-ry supervisory authority, exercises independent judgmentin looking after the employer's interests, responsibly directsthe work of subordinates-however the test be phrased-presents at best a tenuous and elusive inquiry. Inevitablythewitnesseswho testify when the asserted status isdisputed will color their testimony-some exaggerating hisprominence to make him appear a God, against othersreducing him to a robot. When the facts truly pertinent tothe question are not objectively ascertainable, standingapart from any personal expressions of opinion, everybod-y's testimony must be taken with a grain of salt, with dueconsideration to the witnesses' understandable predilec-tions.And especially must purely leading questions bycounsel-loaded with conclusionary phrases descriptive ofthe authority, or lack of authority, he seeks to esta-blish-be given very little weight when followed by asimple "yes" from his witness.For example, owner Miller testified that when heannounced his permanent departure from the store, he toldthe assembled employees Evans would be manager andStanfill assistant manager, and that both would have "thepower to hire and fire." There is not the slightest indicationStanfill ever hired or fired anybody. Stanfill, on the otherhand, testified that on the manager's day off, everyTuesday, when he, Stanfill, was in complete charge of thestore, "the store more or less ran itself." At another pointhe said when he became assistant manager, "I startedrunning the store." There is no substantive value in eitherMiller's statement that he told everybody Stanfill couldjust plain "hire and fire," or in Stanfill's statement that astore this size simply "ran itself."A second cardinal point in these cases is that no one factisdeterminative of the issue. The statute lists a number offunctions,or aspects of a supervisor's work, whosepresence must be considered when the question is raised.In one case there will be established the existence of certainduties or responsibilities sufficient to prove supervisorystatus, albeit others are totally lacking; in another somedifferent grouping of duties will do the trick as well. Thusnothingof significance is accomplished by provingconclusively that the manager does not, or has not,discharged or disciplined any employee outright; it is theaffirmative evidence of what power he does in fact exercisethat does or does not suffice to make him supervisor. Fromthis it follows that no two records in this type of case areexactly alike, and that therefore no decisional precedentcan predetermine the next case. Moreover, the characteris-ticswhich under the statutory language mark the supervi-sor are to be considered in the disjunctive. It is sufficientfor the disputed man clearly to exercise one of theenumerated duties to resolve the issue in favor ofsupervisorystatus.What counts is substance, and not descriptive language. DEXTER IGA FOODLINERIn his inquiries as to what went on in the store from day today, again and again counsel for the Respondent askedwhether when Stanfill did this or that, he did so with"independent judgment." Injection of this descriptive andconclusionary concept in his repeated questioning addednothing meaningful to the record, msofar as proof of thefacts is concerned.The parties made a big to-do throughout the hearingover exactly what Stanfill's title was-grocery manager orassistantmanager. This case could hardly turn on whatStanfillwas called, or called himself; at the start of histestimony he said his title when discharged was "groceryman." In a newspaper announcement when he publicizedhis engagement he called himself"assistantmanager."Most of the employees who testified, including many calledby the General Counsel in support of the complaint, andwho worked under Stanfill, said he was the assistantmanager, indeed agreed he was their "boss." But ultimatedecision here rests upon what the evidence shows he didwhile at work, what the company asked him to do duringhisworking hours, and not on what anyone may havecalled him.Two other matters were given out-of-proportion promi-nence at the hearing, neither of which is of great moment.There is much testimony of the work performed by otherdepartment managers in the store-the man in produce, inmeat, in dairy, etc. The point of this testimony offered bythe General Counsel is that these men are in some respectscomparable to the assistant manager; they too are salaried,tell their one or two respective helpers what to do, andorder produce, or milk and cheese, or meat. The GeneralCounsel asks: Inasmuch as the Respondent makes nocontention that thesemanagers are supervisors,whyshould it be heard to say Stanfill was a supervisor? It is apoor argument; these men were not fired, their status is notin issue, and Stanfill's position stands or falls depending onthe facts that relate to him, and not upon evidenceconcerning others in the store. Maybe the other managersare supervisors-who knows? It would not be the first timesupervisors voted in a Board election because nobodychallenged them. And this leads to the second matteropened up at the hearing. There is indication theRespondent did not always consider Stanfill a statutorysupervisor.Of course the question never arose until theman brought the Union into the store. Does it follow thatjust because the Company went about its business withoutbothering to determine in the mind of management justwhat Stanfill's legal status was, its past indifference to theman supports a finding now that he was never more than arank-and-filer? I doubt it. In any event, before theRespondent stipulated to the consent election that tookplace, it advised the Union it intended to dispute Stanfill's _right to vote on the ground he was a member ofmanagement. The matter is best decided on the basis of thework Stanfill in fact performed.Section 2(11) of the statute declares that any man whohas authority "responsibly to direct" other employees, anddoesso ina manner that "requires the use of independentjudgment," is a supervisor. I think the facts shown on thisrecord place Stanfill in that category.The best evidence of what authority he exercised is that371coming from the employees who worked under him, andespecially acceptable must be the testimony of witnessescalled by the General Counsel. After all, the prosecution ispresumed to vouch for the evidence it itself presents.Stanfillworked a great deal of the time himself helpingunload trucks, placing stock on the shelves, pricingmerchandise, etc.His job was also to see that theemployees did whatever work was necessary as the needsof the business changed. Despite all his efforts at thehearing to belittle the importance of the direction he had togive all day to others, he did admit it was he whoconstantly shifted employees from one chore to another.The best words for describing his supervisory duties camefrom the employees.Harold Staggs:"He told me to cleanup under some displays and different things and clean inthe aisle and stuff like that . . . . I would go ahead and doit. . . . If there wereaislesthat needed to be worked hetoldme to go ahead and do them and help the other guysout."Larry Henderson:". . . before Jack Miller left thestore . . . he said . . . when Wayne Evans wasn't thereRoger Stanfill was in charge of the store. . . . that RogerStanfill was next underneath Wayne and when Wayne wasnot there Roger had the store. He was the boss and RogerStanfillhad the right and the power to fire." "Q. OnTuesday, when the manager was off, who was in charge ofthe store? The Witness: Roger Stanfill . . . he was incharge of the whole store as far as I know."Ray Dowdy:"Itwas Roger's job to run the grocery department and ordergroceries, things like that and Wayne had control over thewhole store. Roger took care of making sure the work wasdone and grocery and things such as that." "Q. Was he incharge of the whole store on Wayne's day off? A. Yes."Bruce Eskewtestified Stanfill assigned him to positions allover the store, in theaisle, in the back room, to carry-out,to build displays, and that he considered Stanfill one of hisbosses.Randy Huffmanquoted Miller as saying that whenEvans was not in the store "just to do what Roger said, tofollow his instructions." "Q.What general orders anddirections and work was assigned by Roger Stanfill? A.Just anything that needed to be done."Rick Morrow:"Hetoldme what to do whenever I came to work, he told mewhat to start doing." "Q. What specific items of work andwhat did he hand to you? A. Stocking the shelves or ifsomebody was helping him and he wanted me to get theircarry-outs he'd tell me and I'd do that or if he wanted meto work the sodas I'd do that, if he wanted me to put up themilk I'd do that." These were all General Counselwitnesses. Stanfillworked from 8 to 6 p.m.; groups ofemployees arrived at 1 p.m. and at 4 p.m. for their regularshifts,and this means he assigned everybody and kepttelling them what to do all day.Manager Evans was away from the store for lunch Ihour each day and all day Tuesday, his day off; in hisabsence Stanfill was in charge of the store. That duringthose periods he was literally "responsible" for what workwas performed by the rank-and-file cannot seriously bedisputed on this record. The General Counsel attempted tonarrow his responsibilities to the grocery department, andin a sense the other managers did exercise a measure ofcontrol over theirmen. But ingroceries there were 24 ofthe overall complement of 35. Evans used to come to the 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore to look things over several times during his day off;there is even evidence he some Tuesdays spent severalhours there, on and off. At other times it was only a matterof 15 or 20 minutes now and then.Clearly, therefore, Stanfill was many times during theweek the sole management representative in the store.When Evans was out to lunch and away on Tuesdays, ifStanfillwas not the person charged with responsibility tosee that the employees did what had to be done,itmeanstheRespondent did not care what happened to thebusiness then-a very unlikely proposition. The contraryinference-that Stanfill was put there to enforce companywork rules, to assign work and to see that the clerks carriedout their duties-is very strongly supported by evidenceoffered in connection with the parties' dispute over why theassistantmanager was discharged. The Respondent'saffirmative defense of discharge for cause is that Stanfillhad permitted the store to deteriorate, had failed adequate-ly to keep people at work, had ignored misconduct anddisruptivemisbehavior during hours, and indeed hadhimself carved on while on duty in violation of theworking rules. A few incidents will illustrate the point. TheCompany proved Stanfill put ink remover in a clerk'spepsi-cola bottle and the man had to be taken to thehospital as a result. It also proved Stanfill ate cheese fromthe counter in the presence of others without paying for it.There are written rules of which all employees are awarethat no food of any kind or quantity is to be consumedunless paid for. The General Counsel's reaction to thisdefense was to offer to prove-which he fully did-thatthis sort of "horseplay," as he called it, happened all thetime,and that many employees ate strawberries, bananas,doughnuts, slices of cheese or salami, etc. Incidents wererelated of ammonia being poured under a bathroom door,water containers balanced on the top of doors to spill onemployees, other offensive liquids added to the drinks ofthe clerks, etc. But while a number of the clerks said theydid eat in violation of the rule, for the most part they alsoadded it never happened while Miller, the owner, wasaround.Itmay well be, as the General Counsel argues, that thefact of Stanfill's widespread disregard of working rulesgives the lie to the Respondent's assertion that it dismissedStanfill for himself having misbehaved, or for not ade-quately enforcing the rules. But the question at this point isnot why did it discharge the assistant manager. Rather, theconcern of the moment is: what is the likelihood thiscompany would leave such a store with no supervision atall,or at least hoped-for supervision, during all those hoursthatManager Evans had to be away? The clerks, most ofthemworking on the loading dock, storerooms, andshelves, were largely schoolboys, many working off-schoolhours. A look at them during the hearing showed ratherclearly there was not a great sense of responsibility amongthem. Their own recitals of their behavior while at workproved the need for some kind of supervision. In thecircumstances,with the owner aware of the generalattitude and behavior of the clerk group as a whole, I musttake at their word those employee witnesses who said theywere supposed to take their orders from Stanfill, to obeyhim, and that in the absence of the manager, he was theboss. It does seem therewere timeswhen Stanfill was not agood supervisor, when he did not enforce the rules of thecompany, maybe did not even care sufficiently for theinterestsof his employer, but I do not think a man's neglectof his dutiessufficesto reduce the quantum of authorityand responsibility placed upon him. At least the GeneralCounsel does not advance the direct contention that asupervisor ceases being a supervisor merely because, whenhe is alonein charge of a group of 35 people, he neglectshis duty.There are other facts in the record indicative andtherefore supportive of the conclusion that Stanfill heldstatutory supervisory status. He alone did all the orderingof food and other merchandise for the grocery department,about 65 percent of the total store volume. On many itemshe used his own discretion, especially when dealing withseasonal itemswhich sell in greatly varying volumedepending upon the time of the year. He made direct dealson behalf of the company withsellers anddealers ofcertainmerchandise such as soda, candy, cookies, bread,etc., that is brought to the store in direct trucks and is paidfor in cash. He was also responsible for ordering suppliesand equipment for all the other departments. Only he,besides the manager and the owner, regularly held the keysto the store, the offices, and the money repository. Hedistributed the paychecks and cashed them for theemployees.He initialed corrections on' the timecardswhenever employees made any kind of mistakes on them.He approved the cashing of checks for customers. In histestimony he tried to create theimpressionany clerk couldauthorize the cashing of checks at the cashier's desk, on theground that he, the clerk, knew the customer personally.Maxine Jewitt, called by the General Counsel, 5 years achecker in the store, testified instead she asked Stanfill'sapproval, and never anyone else's, because "he was mysuperior," and she described him, when Evans was out ofthe store, as the "person in charge." Evans was paid $210 aweek and Stanfill $130; all the other department managersbut one were paid less. The meat departmentmanagerreceived $200. The record as a whole strongly suggests hewas paid so much more than any of the other departmentmanagers because he was a craftsman, apparently the onlyman possessing true craftskillsin this store. He had onlytwo men assistinghim, and there is neither evidence norclaim he ever left his department or had anything to dowith any one outside his limited bailiwick.2On the question whether theassistantmanager madeeffective recommendations affecting the job status ofothers, again the testimony of the competing witnessesreflects somestraining,with the truth of necessity lyingsomewhere between theextremes.Miller testified Stanfillapproached him to say "We've got to do something aboutJoe Lloyd . . . . He's just too slow, we need somebody to2There is one fact upon which I in no sense rely in concluding thattestified this came as a complete surprise to him, thatno onehad ever toldStanfill was a supervisorWhen Stanfill returned to the store for his finalhim about any bonus at all I credit his testimony against that of Miller, whopaycheck a week after his discharge, Evans, the manager, handed him asaid that the year before, when Stanfill wasmade assistant manager, he wasseparate check for $100 which he told Stanfill was a "bonus" Stanfilltold there would one day be a bonus for him DEXTER IGA FOODLINERreplace him." Lloyd was dismissed the following week.Miller told the same story about a clerk named ShermanBoone, that Stanfill reported the man talked too much, wastoo slow; Boone too was soon dismissed. A handicappedclerk named Jim Adams was discharged the same dayStanfill toldMiller this boy's handicap slowed him toomuch. Still according to the owner, Stanfill recommendedthat Sue Grubbs be made office girl and it was done, andthat Huffman be reinstated to bakery manager, which alsohappened. Lastly, Miller recalled Stanfill also recommend-ed the effective promotion of Richard Hunt to nightmanager.Stanfill's testimony is really not inconsistent with all this.He said Evans asked him several times about Lloyd andthat he advised Lloyd was "real slow." "There has beenoccasion where they have called me upstairs and asked mehow so and so was doing, and I would give them myopinion."Stanfillrecalled recommendingGrubbs bepromoted to office girl, discussing Hunt's performance andsaying he was "good," and giving his opinion on requestabout Adams. As to applicants for employment, "Theywould ask me if I knew the individual and what myopinion was, and I gave them my honest opinion as far asmy knowledge of the applicant." He said this happened onnumerous occasions and recalled Eskew as another manwho got a job in consequence.As already set out above, I find Stanfill was a supervisoras defined in the Act and will therefore dismiss theallegation that he was illegally dismissed.3Sopps, Inc.,175NLRB 296.C.Section 8(a)(3) and 8(a)(5)The finding that Stanfill was a supervisor within themeaning of the Act disposes of both the 8(a)(3) and (5)allegations in the complaint. As the General Counselconcedes in his brief: "Determination of his status as anonsupervisor lies at the heart of his entire matter so far as8(a)(1), (3) and (5) are concerned." No other theory ofillegality in the man's discharge was advanced or litigated.Accordingly. no useful purpose would be served byreporting here in great detail the evidence on the subsidiaryfacts pertinent to the usual refusal-to-bargain case.It is a fact the bargaining unit described in the complaintis appropriate for collective-bargaining purposes; it is notonly the one agreed upon by the parties in the representa-tion case consent election agreement. but also conformswith the traditional retail food store unit found appropriatein countless Board decisions.Regular unqualified authorization cards in favor of theUnion, all signed by employees then at work, were receivedin evidence in sufficient quantity to establish the Union'smajority status at the time of demand and refusal. Thetotal complement was about 35. Eighteen then employeesas sworn witnesses at the hearing authenticated theirindividual signatures to the exhibit cards. Six more cardswere authenticated by Stanfill when he testified under oathhe saw each of the six signed in his presence by theiWhile it is true that any conclusionary statements uttered at the hearingby Respondent's counsel, or by owner Miller, should be viewed withskepticism. it is not so where the disputed supervisor's own opinion of theextentof his authority is concerned I think Stanfill well knew he373employees involved. Of this total of 24, four employeesasked for the return of their cards after they had signed.Two-Wamble and Penrod-said this happened in April;two others-Sturgeonand Staggs-apparently wrote theUnion about their change of heart on March 30, for eachreceived a reply dated April 2, 1973, saying their cards hadbeen forwarded to the Board in connection with therepresentation proceeding.One card is dated March 27and all the rest are dated either March 25 or March 26. Bythe time the four employees in question indicated a changeof attitude, the Union had already demanded recognitionand been refused. Without question, therefore, the Unionhad a majority of cards in its possession by March 27.On Monday, March 26, Dowdy, an employee who hadbeen very active with Stanfill in soliciting cards, toldManager Evans that a majority had signed authorizationcards.The next day, early in the morning. VernonNickermann, president of Local 896, came to the store andtoldEvans a majority of employees had signed cards,wished to be represented by the Union, and would like tohave a card check conducted. Evans' answer was to givehim the visiting card of the Respondent's lawyer. Thatsame day the Union wrote to the Company, advising that amajority had signed cards, and demanding recognition andcollective-bargaining rights forthwith. The Company an-swered by letter dated April 2, 1973, refusing recognitionuntil such time as the Union could establish its claim tomajority by secret ballot.Again there is much detailed testimony on the recordthat does not justify repetition here. Stanfill, the supervisor,solicitedmany of the cards; he was a very outspokenpusher of the Union, if not the original instigator. Exactlyhow many of these cards he personally obtained may be indoubt; clearly it was a very substantial portion, for, as theGeneral Counsel concedes, Stanfill was "the spearhead ofthe organizing campaign," "the most prominent unionactivist," "instrumental in securing most of the Union'sauthorization cards." The cards in this case are thereforetainted by supervisory intrusion and may not be reliedupon to support a finding of voluntary authorization.Steele Apparel Company, Inc.,172 NLRB 903, andSopps,Inc., supra.Most of the complaintallegationsof unlawfulcoercive statement charged to the Company involveconversations between Stanfill and the higher companyagents.What violations of Section 8(a)(1) are found belowcould in no event warrant an order to bargain with theUnion now even absent a showing of past majority statusbasedon valid cards. I shall therefore recommenddismissal of the refusal-to-bargain complaint allegation.D.Section 8(a)(1)Several employee witnesses gave testimony of interroga-tion and of threats voiced by Owner Miller and ManagerEvans. Dowdy testified that on Monday, the day after thebulk of the cards were signed, he told Evans there had beena union meeting and that the manager then asked him "if Icould tell him who called the union man." When herepresentedmanagementin the store, and cannotagree with the statementin the General Counsel's brief that his testimony should be appraised"regardless of any conclusions drawnin thatline byStanfill " 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswered he could not, Evans said "Do you mean youwon't?" and Dowdy came back with "Yes, I won't." At thispoint, still according to Dowdy, "He [Evans] also said thathe thought that it was a bad move, that things would beworse that way because some people would probably haveto lose theirjobs over it."Eskew testified that late in April he was called to theofficewhere Evans asked why the employees would do athing like trying to bung a union into the store. Miller thencame into the office, joined in the conversation, andcompared the Union to Eskew's father's farm, asking whatits financialposition was and commenting, "he [Eskew'sfarmer father] has so much profit he makes. It would bethe same way with Jack [Miller], after this he would haveso much profit he has and he wanted to know how theunion would help us to get all the extra money they hadpromised us."Miller then several times asked Eskewwhether he had signed a union card, always adding the boyshould not answer the question "because it was against thelaw." Miller also asked where Eskew had obtained the cardand the clerk said Stanfill had given it to him. Finally, stillfrom Eskew: "Wayne [Evans] said something about anaddress that I could write to get my card back andJack-Wayne went ahead and gave me the card-I meanthe address to get my card back if I wanted to get it back."Evans and Miller both contradicted the foregoingtestimony. They denied asking either Dowdy or Eskew anyquestions about the Union, or had they signed, or who wasresponsible for the movement. They denied any threats ofany kind. I do not credit their denials. The Respondent wasfirmly opposed to the Union; it distributed much literaturetocombat the organizational campaign,Millermadespeeches to persuade the employees, and the Companyshowed a moving picture intended to convince theemployees otherwise.Miller said he gave the Union'saddress to Eskew at the employee's request and Evans gavea confusing, evasive, and almost incoherent version of thisand other conversations clearly intended to befog whatreally happened that day. Eskew never departed from hisclearstatementhe was invited to the office to be talked to.This credibility resolution rests on more than demeanor,however.No need to pass judgment here on the now mootedquestion of why Stanfill was discharged. Were it necessaryto decide I would without hesitancy hold he was dismissedbecause of his union activity.What is relevant to thisquestion of credibility, however, is that both Miller andEvans acted very deviously in creating a paper recordintended later to prove discharge for cause. A certainindifference towards work was, as already stated, notuncommon throughout the store for some time. Butimmediately after the flurry of card signing activity, onMarch 27, for the first time Manager Evans starts writingup "grievances," as he called them, to record Stanfill'sdelinquencies. Things that had not been uncommon in thepast now become matters demanding record upon recordof "reprimands." Employees are called to the office andquestioned about Stanfill's work, always with the purposeof recording one incident after another. And even after theassistantmanager is discharged, detailed reports of his pastactivities in the store are prepared, and employees areasked to sign them. These were the many documents laterplaced in the personnel file on Stanfill said to provedischarge for cause. On their face some are even datedbefore the discharge, although clearly prepared and signedlater.And finally there is testimony by Stanfill of beinginterrogated and even threatened by both Evans andMiller in their efforts to curb his own activities. Much ofthiscannot be found to have been unlawful becausemanagement was then talking to its supervisor. But it doesindicate a penchant by Miller and Evans to go beyondnormal limits in their resolve to keep the Union out of theplant.I find that by interrogating Dowdy as to who had startedthe union activity, and telling him employees would losetheir jobs because of it, Manager Evans committed unfairlabor practices in violation of Section 8(a)(1) of the Actchargeable to the Respondent. I also find that byinterrogating Eskew as to whether he had signed a unioncard, by suggesting he withdraw it, and by giving him theUnion's address to be used for such purpose, Millercommitted unfair labor practices in violation of Section8(a)(1).While most of the things Miller said to Stanfill duringthese events were aimed at learning what was going onwith respect to the Union, and even at curbing Stanfill'scontinued participation, there were some things Miller saidthat he knew, and indeed intended, would be passed on tothe employees. It is one thing for an employer to have aright to control his management agents in union matters,but it is quite another to use them to exercise improperrestraint upon the rank-and-file. On about April 10 Stanfillbecame concerned over rumors that the Respondent mightreact violently to the Union's campaign and perhapsdiscipline employees for it, that the activities might hurtrather than help the group as a whole. He talked to Millerabout this and asked was there any truth to the rumor thatthe store might close. His testimony is Miller said: "As faras the rest of the employees, if the union doesn't gothem, as long as they do their job and do it well. . . . If theUnion goes through, I will close the sonofabitch up tighterthan a jug. . . . You know what happens from there. Thework that was done during the night, the mopping of thefloors, the cleaning of the shelves, will have to be doneduring the day. . . . There will be nothing but ass holesand elbows around this place." Stanfill testified clearlyMiller told him to pass this message to the employees. AndStanfill said he did so; in fact several employees recalled helater gave them that very message.Miller recalled this conversation generally but deniedany threat to close the store or retaliate against anyone. Icredit Stanfill. In the circumstances it must be found thattheRespondent violated Section 8(a)(1) of the Act inMiller's statements to the supervisor that the store wouldbe closed and work become more onerous on theemployees if they chose to be represented by the Union,and in Stanfill's statements to that same effect which hepassed on to the employees.A few days after the Respondent learned that employeesin great numbers had signed union cards, it called themone at a time to the office and asked each to fill in a DEXTER IGA FOODLINERquestionaire and place it in a sealed box. The clerks weretold they did not have to do this-it was voluntary on theirpart-and not to identify themselves in any way on thedocument. The questionaire consists of 28 questions askingwhat the employees thought of their working conditiongenerally-their relationship with supervisors, their earninglevel, their promotion opportunity, their physical comfortor discomfort, etc. There was no reference to the Union,either explicitly or inferentially. The complaint calls thissolicitationof employee complaints concerning workingconditionsnecessarilydiscouraging self-organizationalactivitiesand therefore coercion in violation of Section8(a)(1) of the Act. Whatever evidence of illegal interroga-tion or threat of reprisal there may be in this record, thereisnoindication the Respondent made any promises ofbenefits to induce abandonment of the Union, certainlynot either when the question was asked or any time beforethat date. The only hint of such a technique appears inStanfill's long recital of his talk with owner Miller perhapsa few weeks later, and that is so vague and ambiguous as tohardlyment comment. I find nothing improper in thequestionaire.As the Board said inITT Telecommunica-tions,a Division of International Telephone and TelegraphCorporation,183 NLRB 1129, "The solicitation of employ-eegrievancesby an employer is not illegal unlessaccompanied by an express or implied promise of benefitsspecificallyaimed at interfering with, restraining, andcoercing employees in their organizational effort."E.The ObjectionsThe violations of Section 8(a)(1) found above fall withinthe ambit of objections filed by the Union. On the basis ofsuch improper interference with the election by theemployer, I recommend that the results of the May 22,1973, election be set asideas a newelection held at a timeto be fixed by the Regional Director.About a week before the election the employer invited allemployees to view a moving picture film entitled "TheSpringfield Gun." About half the employees came to see it;itwas shown with no comment about it by any companyrepresentative.At the conclusion Miller read a preparedspeech explaining why the company believed no union wasnecessary in the store; his remarks were entirely privilegedand no contrary contention is advanced.The film was offered into evidence by the Union,although, while fully aware of its having been shown to sogreat a number of employees, the Union had not referredto it as abasis of objections when it filed its originalobjections. The General Counsel stated explicitly on therecord he made no claim the showing of this film in anysense constituted a violation of the Act. He also stated thathe made no contention, on his behalf or on behalf of theRegionalDirector, that showing the film was improperinterference with the election or in any way supported theUnion's objectioris. In fact there was no reason forinjecting thismatter of the film into the hearingat all; ahearing is to inquire into and to establish facts, and theRegional Director's Report says that the showing of the4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions,and recommended Order herein shall, as provided in See.375film at this time was conceded by the Company while theobjection was being investigated. Under the delegation ofauthority, Case 14-RC-7307 is a Regional Office proceed-ing, and not a Board case. My findings and recommenda-tions on this aspect of the consolidated proceeding arethose of a hearing officer and automatically go back to theRegional Director for initial decision. There is no reasontherefore for me to advise him respecting any objectionquestion as to which the facts were never in dispute.Ihave viewed the film, I certainly agree its showing doesnot constitute an unfair labor practice, and I also believe,as a matter of personal opinion, that it falls short ofsupporting the objections. Compare:Hawesville RollingMill,National Aluminum Division of National Steel Corpora-non,204 NLRB No. 42. The film in the case at bar ispictorial propaganda in favor of so called right-to-worklaws existing in some States;it isrelatively innocuous whencontrasted to the film considered by the Board in theHawesvillecase.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe conduct of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above, have a close.intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSION'S OF LAW1.By Manager Wayne Evans'interrogation of employ-ee Dowdy as to who had started the union movement, byPresidentMiller's interrogation of employee Eskew as towhether he had signed a union card,by his solicitation ofEskew to withdraw from the Union, and by the threats ofboth these management representatives that employeeswould lose employment in retaliation for their unionactivities,allfor the purpose of discouraging unionactivities,the Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER4The Respondent, Dexter Food, Inc., d/b/a Dexter IGAFoodliner, Dexter, Missouri, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Interrogating employees concerning their unionactivity and threatening retaliation in the form of loss of102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 376DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment in reprisal for the union activities of itsemployees.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join or assist anylabor organization, to engage in other concerted activitiesfor the purposes of collective bargaining, or other mutualaid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its place of business in Dexter, Missouri,copies of the notice attached hereto marked "Appendix." 5Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by anauthorized representative of the Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that the notices arenot altered defaced, or covered by any other material.(b)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint bedismissed insofar as it alleges illegal discrimination in thedischarge of Roger Stanfill and unlawful refusal to bargainwith the Union.S In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all parties had the opportunity topresent their evidence the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the order of the Board.The Act gives all employees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILL respect your rightsto self-organization, toform, join or assist any labor organization, to bargaincollectively in respect to terms or conditions ofemployment through Retail Clerks International Asso-ciation, Local 896, AFL-CIO, or any representative ofyour choice, or to refrain from such activity, and WEWILL NOT interfere with,restrainor coerce ouremployees in the exercise of these rights.WE WILL NOTinterrogateour own employees anyconcerning their union activity or the union activity ofother employees and WE WILL NOT threatento close thestore or to discharge employees because of their unionactivity.You and all our employees are free to become membersof any labor organization, or to refrain from doing so.DatedByDEXTER FOODS INC., D/B/ADEXTER IGAFOODLINER(Employer)(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to theBoard'sOffice, 210North 12th Boulevard, Room 448, St. Louis, Missouri63101, Telephone 314-622-4167.